Citation Nr: 0202904	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  92-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scars, status post aspiration tube insertions for a collapsed 
lung, residual of a chest injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fractured left ribs, 7, 8, and 9, prior to 
November 15, 2000.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of fractured left ribs, 7, 8, and 9, from and 
after November 15, 2000.  

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic epicondylitis of the right elbow.

5.  Entitlement to an evaluation in excess of 10 percent for 
ulnar nerve entrapment at elbow, secondary to traumatic 
epicondylitis, claimed as a right hand injury.  

6.  Entitlement to an evaluation in excess of 20 percent for 
chronic myositis of the cervical spine.  

7.  Entitlement to an effective date earlier than March 30, 
1998, for assignment of an evaluation of 40 percent for 
herniated disc at L4-5 with radiculitis, left lower 
extremity, with degenerative changes at L4-5 and L5-S1, 
status post motor vehicle accident.  

(The issue of entitlement to a total rating based on 
individual unemployability (TDIU), will be the subject of a 
later decision). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1988 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1991, January 2000, and October 
2000 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in St. Petersburg, Florida.   

The Board is undertaking additional development on the issue 
of entitlement to a total rating based on individual 
unemployability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.   

In regard to the appellant's claim for entitlement to an 
effective date earlier than March 30, 1998, for assignment of 
an evaluation of 40 percent for herniated disc at L4-5 with 
radiculitis, left lower extremity, with degenerative changes 
at L4-5 and L5-S1, the Board notes that in the appellant's 
substantive appeal (VA Form 9), dated in July 2000, the 
appellant indicated that he desired a hearing at the RO 
before a Decision Review Officer.  However, a correspondence 
from the appellant, received by the Board in November 2001, 
shows that at that time, the appellant indicated that he no 
longer desired a hearing at the RO before a Decision Review 
Officer.  

The issues of entitlement to an evaluation in excess of 10 
percent for traumatic epicondylitis of the right elbow, 
entitlement to an evaluation in excess of 10 percent for 
ulnar nerve entrapment at elbow, secondary to traumatic 
epicondylitis, claimed as a right hand injury, and 
entitlement to an evaluation in excess of 20 percent for 
chronic myositis of the cervical spine, will be discussed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant's March 1998 VA joints examination showed 
that he had scars in the left axillary line which were soft, 
mobile, nonadherent, and nontender.  

2.  Prior to November 15, 2000, the evidence of record does 
not show moderate pulmonary emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface, and pulmonary function tests 
(PFT) consistent with findings of moderate emphysema.  

3.  From and after November 15, 2000, the evidence of record 
does not show severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, and ventilatory 
impairment of severe degree confirmed by PFT with marked 
impairment of health.

4.  Between October 7, 1996 and November 14, 2000, the 
evidence of record does not show that the appellant's 
residuals of fractured left ribs resulted in a Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
of predicted value, or; a Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent of predicted value.

5.  From and after November 15, 2000, the evidence of record 
does not show that the appellant's residuals of fractured 
left ribs resulted in an FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

6.  In a February 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
herniated disc at L4-5 with radiculitis, left lower 
extremity, and degenerative changes at L4-5 and L5-S1.  At 
that time, the RO assigned a 20 percent disabling rating 
under Diagnostic Code 5299-5295, effective from October 27, 
1990, for the appellant's service-connected back disability.  

7.  In November 1997, the appellant submitted VA Form 21-
4138, Statement in Support of Claim.  At that time, he 
requested a re-evaluation of his "service-connected 
conditions."  

8.  The earliest date upon which it is factually 
ascertainable that the appellant's service-connected back 
disability satisfied the criteria for a 40 percent disability 
evaluation is March 30, 1998, the day of the appellant's VA 
examination. 







CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
scars, status post aspiration tube insertions for a collapsed 
lung, residuals of a chest injury, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 
4.118, Part 4, Diagnostic Code 7805 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of fractured left ribs 7, 8, 
and 9, prior to October 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 
4.20, 4.97, Diagnostic Code 6603 (1996).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of fractured left ribs 7, 8, 
and 9, from October 7, 1996 to November 14, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6603 (in 
effect prior to October 7, 1996), and Diagnostic Code 6603 
(effective October 7, 1996).  

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected residuals of fractured left ribs 7, 8, 
and 9, from and after November 15, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.20, 4.97, Diagnostic Code 6603 (in effect prior to 
October 7, 1996), and Diagnostic Codes 6603 and 6844 
(effective October 7, 1996).

5.  The requirements for an effective date earlier than March 
30, 1998, for the assignment of a 40 percent disability 
rating for service-connected herniated disc at L4-5 with 
radiculitis, left lower extremity, with degenerative changes 
at L4-5 and L5-S1, status post motor vehicle accident, are 
not met.  38 U.S.C.A. §§ 1155, 5103A (West Supp. 2001); 
38 C.F.R. § 3.400(o)(2) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include a Report of 
Medical Board (Report), dated in July 1990.  According to the 
Report, in August 1989, the appellant was in a motor vehicle 
accident and sustained rib fractures on the left (ribs 7, 8, 
and 9) and a pulmonary contusion.  Following the accident, he 
also suffered from chronic low back pain.  The Report 
indicated that upon current physical examination of the 
appellant's back, the appellant was able to forward flex to 
approximately 12 inches from the floor.  He had a negative 
straight leg raise and no focal neurologic deficits.  X-rays 
of the lumbosacral spine were within normal limits.  The 
diagnosis was of chronic mechanical low back pain.  The 
Medical Board determined that the appellant was handicapped 
in that he was unable to perform the duties of his rate, and 
he was subsequently discharged from the military.  

In March 1991, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was involved in 
a motor vehicle accident and suffered a collapsed left lung 
which required two aspiration tube insertions.  The appellant 
noted that he had also sustained a fracture of three ribs and 
that he had residual pain in the left chest area, with and 
without exertion.  He further indicated that he had residual 
back pain and that he currently took aspirin approximately 
four times a week.  

Upon physical examination, it was noted that the appellant 
had two parallel keloid scars on the left side of his chest 
in the mid area, secondary to previous injury to the chest 
following treatment for collapsed left lung.  The appellant's 
blood pressure was 120/78, his pulse was 60 and regular, and 
respirations were 14.  No murmurs were heard and there were 
no abnormal pulsations.  The chest expanded equally 
bilaterally, and percussion and auscultation were negative.  
Examination of the appellant's back showed that in the 
upright, standing position, he was able to flex his 
lumbosacral spine to 90 degrees, extend backwards to 30 
degrees, and lateral flexion was to 35 degrees.  The 
diagnoses included the following:(1) status post motor 
vehicle accident in 1989 resulting in injuries to the chest 
with collapse of the left lung requiring intubation, (2) 
status post fracture of three ribs with residual chest pain, 
and (3) chronic low back syndrome.  X-rays of the appellant's 
chest and lumbosacral spine were negative.  

In an April 1991 rating action, the RO granted the 
appellant's claims for service connection for the residuals 
of fractured left ribs, 7, 8, and 9, and service connection 
for scars, status post aspiration tube insertions for a 
collapsed lung, residual of a chest injury.  At that time, 
the RO assigned a zero percent disabling rating under 
Diagnostic Code 5299-5297, effective from October 27, 1990, 
for the appellant's service-connected fractured left ribs.  
The RO also assigned a zero percent disabling rating under 
Diagnostic Code 7805, effective from October 27, 1990, for 
the appellant's service-connected scars.

In a November 1992 decision, the Board remanded the 
appellant's claims for entitlement to service connection for 
a low back disability, entitlement to an increased 
(compensable) evaluation for residuals of fractured left ribs 
7, 8, and 9, and entitlement to an increased (compensable) 
evaluation for scars, status post aspiration tube insertions 
for a collapsed lung, residuals of a chest injury.  At that 
time, the Board noted that a September 1990 magnetic 
resonance imaging (MRI) study of the lumbar spine showed a 
small focal bulge centrally at the L4-5 level.  The 
radiologist's impression was that the appellant suffered from 
a small, insignificant disk bulge at the L4-5 level and 
degenerative disc changes at the L4-5 and L5-S1 levels.  
Thus, the Board requested that the RO arrange for a VA 
examination of the appellant to determine the nature and 
extent of any low back disability and residuals of fractured 
left ribs 7, 8, and 9.  In addition, the Board also requested 
that the RO arrange for a VA pulmonary examination of the 
appellant to determine the nature and extent of the residuals 
of his in-service chest injury, with a record of examination 
both before and after exertion.  

In December 1992, the RO requested all available medical 
records pertinent to the appellant from the VA Medical Center 
(VAMC) in Miami.  In May 1993, the Miami VAMC sent to the RO 
duplicative copies of x-ray reports from the appellant's 
March 1991 VA examination and noted that those were the only 
records they had which were relevant to the appellant.  

A private medical report shows that in July 1993, the 
appellant had an MRI taken of his lumbosacral spine.  The MRI 
was interpreted as showing an L4-5 annular bulge, with 
minimal sac deformity, without root impingement.  

A Discharge Summary from the Miami VAMC shows that the 
appellant was hospitalized from April to May 1994 for 
depression.  

In March 1995, the appellant underwent a VA pulmonary 
examination.  At that time, he gave a history of his in-
service automobile accident at which time he sustained 
multiple rib fractures on the left with a hemopneumothorax.  
He stated that at present, he had pressure and aching pain in 
his anterior and posterior rib cage and heavy breathing when 
he laughed or walked up stairs.  The physical examination 
showed that the appellant's heart had a regular rhythm, 
without murmurs, gallops, or rubs.  The appellant's blood 
pressure was 140/85, and his pulse was 80 and regular.  A 
chest x-ray, dated in February 1995, revealed a fracture of 
the left 6th through 8th ribs.  Otherwise, within normal 
limits.  Lung fields and heart were within normal limits.  
Pulmonary function tests which were performed in February 
1995 revealed a mild ventilatory defect with no airflow 
limitation.  Lung volumes were within normal limits.  There 
was mildly reduced transfer factor for carbon monoxide.  
Arterial blood gases at rest on room air revealed normal 
oxygen tension, and normal acid base balance.  Pulmonary 
function tests performed in March 1995 showed that oxygen 
saturation by pulse oximetry at rest on room air averaged 97 
percent.  There was no significant change after exercise.  
However, the appellant complained of bilateral chest pain and 
lightheadedness after exercise.  The diagnoses included the 
following: (1) status post traumatic fracture of left 6th, 
7th, and 8th ribs and hemopneumothorax resolved, (2) mild 
ventilatory defect on pulmonary function testing, secondary 
to number one, and (3) arterial blood gases and oxygen 
saturation at rest and on exercise were within normal limits.  

In a March 1996 rating action, the RO increased the rating 
for the appellant's service-connected residuals of fractured 
left ribs, 7, 8, and 9, from zero percent to 10 percent 
disabling under Diagnostic Code 6699-6603, effective from 
October 27, 1990.  At that time, the RO stated that recent 
pulmonary function tests showed that the appellant had a mild 
ventilatory defect which was secondary to the service-
connected rib fractures and hemopneumothorax, and as such, 
the appellant was entitled to an increased evaluation for his 
service-connected residuals of fractured left ribs.  

In January 1997, the appellant underwent a VA examination.  
At that time, he complained of chronic low back pain ever 
since his in-service automobile accident.  The examining 
physician stated that the appellant had an MRI taken of his 
lumbosacral spine in February 1996.  According to the 
examiner, the MRI was interpreted as showing a small L4-5 
left sided herniation.  The physical examination of the 
appellant's back showed that he had only 40 degrees of 
flexion, 20 degrees of right and left rotation, and 20 
degrees of right and left bending.  The appellant had to use 
his hands and walk up his thighs in order to straighten up 
after bending at the lower back.  He had a negative straight 
leg raising test and there was no atrophy in the lower 
extremities.  He had no postural abnormalities or fixed 
deformities.  The musculature of his back appeared to be 
normal but there was paralumbar spasm.  There was, as stated, 
objective signs of pain upon attempting to stand from the 
bent position.  He had to use his hand on his thighs to 
support his back.  The diagnosis was of a herniated disc at 
L4-5, with radiculitis of the left lower extremity.   

In a February 1997 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
herniated disc at L4-5 with radiculitis, left lower 
extremity, and degenerative changes at L4-5 and L5-S1.  At 
that time, the RO assigned a 20 percent disabling rating 
under Diagnostic Code 5299-5295, effective from October 27, 
1990, for the appellant's service-connected back disability.  

In November 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested a 
re-evaluation of his "service-connected conditions."  

In a December 1997 decision, the Board remanded the 
appellant's claims for entitlement to an evaluation in excess 
of 10 percent for residuals of fractured left ribs 7, 8, and 
9, and entitlement to an increased (compensable) evaluation 
for scars, status post aspiration tube insertions for a 
collapsed lung, residuals of a chest injury.  At that time, 
the Board noted that the appellant was last afforded a VA 
examination for his service-connected residuals of fractured 
left ribs in February 1995, and that he had subsequently 
indicated that his condition had worsened.  Thus, the Board 
requested that the appellant be afforded a VA pulmonary 
examination in order to determine the extent of the service-
connected residuals of fractured left ribs. 

On March 30, 1998, the appellant underwent a VA joints 
examination.  At that time, he stated that he had chronic 
back pain.  The appellant indicated that the pain increased 
with sitting and that due to the pain, he was unable to bend 
or lift objects.  The physical examination showed no reflex, 
sensory, or motor deficits in the lower extremities. He had 
good heel and toe rising with no weaknesses in the lower 
extremities.  Straight leg raising test was negative.  On 
attempting to bend, he had to support his back by putting his 
hands to his sides and then he was only able to bend 35 
degrees.  He had 20 degrees of right and left bending, and 15 
degrees of extension.  There was tenderness and spasm in the 
paralumbar area.  X-rays of the appellant's lumbosacral spine 
were interpreted of showing narrowing at the L5-S1 disc 
space.  The diagnosis was of chronic moderately severe lumbar 
myositis secondary to underlying degenerative disc disease at 
L5-S1.

In the appellant's March 1998 VA joints examination, the 
examining physician noted that the appellant had scars in the 
left axillary line.  The examiner stated that the scars were 
secondary to fractured ribs and insertion of aspiration 
tubes.  According to the examiner, the scars were soft, 
mobile, nonadherent, and nontender.  

A VA respiratory diseases examination was conducted in March 
1998.  At that time, the appellant denied any weight loss or 
gain.  The physical examination showed that there were no 
signs of pulmonary hypertension.  The pulmonary function 
tests showed that an FEV-1, pre-medication (Rx), measured 73 
percent of predicted value, and an FEV-1/FVC, pre-Rx, 
measured 88 percent of predicted value.  Additionally, the 
tests reflected that the Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO), pre-Rx, measured 88 percent of 
predicted value.  Following the physical examination and a 
review of the appellant's pulmonary function testing, the 
examiner diagnosed the appellant with restrictive lung 
disease with normal diffusion capacity consistent with 
"chest-bellous disease."  

In April 1998, the appellant underwent a VA respiratory 
diseases examination.  At that time, the examining physician 
noted that the appellant's recent pulmonary function tests 
were suggestive of upper airway obstruction.  The appellant 
complained of some shortness of breath over the last several 
years.  He noted that he did not engage in physical activity 
because of fatigue and shortness of breath.  According to the 
appellant, he also had chest pain.  He revealed that he had 
no trouble swallowing and that there had been no change in 
his voice.  The physical examination showed that the nose, 
nasopharynx, oropharynx, and hypopharynx were within normal 
limits.  The larynx was within normal limits, and there was 
normal mobility of the vocal cords.  In the subglottic area, 
there were no obstructions or masses.  There were no masses 
or lesions elsewhere in the pharynx which were visible.  In 
regard to an impression, the examiner noted that the 
appellant's pulmonary function tests were suggestive of upper 
airway obstruction with no anatomic obstruction visible to 
fiberoptic examination.  According to the examiner, it was 
possible that there was a physiological component to the 
upper airway obstruction which was not identifiable in the 
present examination.  An x-ray of the appellant's left rib 
cage was interpreted as showing old rib fractures involving 
the left 6th through 9th ribs, with no evidence of recent bone 
injury.  An x-ray of the appellant's chest was interpreted as 
showing no active disease.  

In a January 2000 rating action, the RO increased the 
appellant's rating for his service-connected herniated disc 
at L4-5, with radiculitis, left lower extremity, with 
degenerative changes at L4-5 and L5-S1, from 20 percent to 40 
percent disabling under Diagnostic Code 5295-5293, effective 
from March 30, 1998, date of the appellant's VA examination 
and earliest evidence of record of an increase in severity. 

In November 2000, the RO received private medical records 
from the University Medical Center, from May 1993 to 
October1994.  The records show intermittent treatment for the 
appellant's back disability.  According to the records, in 
May 1993, an x-ray was taken of the appellant's lumbosacral 
spine.  The x-ray was interpreted as showing no fracture, 
subluxation, or paravertebral hematoma.  The records further 
reflect that in July 1993, the appellant underwent an MRI of 
his lumbosacral spine.  The MRI was interpreted as showing an 
L4-5 annular bulge, with minimal sac deformity, without root 
impingement.  

On November 15, 2000, the appellant underwent a VA 
respiratory diseases examination.  At that time, he stated 
that he had constant pain in the left anterior of the 
thoracic area.  He described the pain as an aching and 
cramping type of pain which did not radiate but stayed in 
that one area.  The appellant indicated that if he was 
completely still and did not try to move one way or another, 
the pain would improve or ease off.  However, he indicated 
that with any rotation of his chest cage or motion of his 
arms, it tended to aggravate the pain.  According to the 
appellant, when he took a deep breath, it also made the pain 
worse.  The appellant revealed that due to the pain, he 
fatigued very easily and he did not want to breathe deeply.  
He noted that he slept on five or six pillows with a pillow 
underneath that area for support.  The appellant denied 
paroxysmal nocturnal dyspnea, cough, hemoptysis, fever, or 
night sweats.  Occasionally, he had a fluttering of his 
heart.    

The physical examination showed that his blood pressure was 
140/90 and that his pulse was 80 per minute and regular.  
Respirations were 16 per minute and regular.  There were two 
horizontal scars which were parallel to each other in the 
left anterior chest cage area and which had small keloids in 
them.  The appellant tended to have a diminished expansion of 
the left chest cage when he tried to breathe.  He complained 
of quite sensitive discomfort when the area of the ninth and 
tenth ribs on the left side anteriorly and laterally were 
palpated.  The appellant also complained of pain when he 
rotated his chest especially to the right or when he elevated 
his left arm.  The lung fields were clear to auscultation and 
percussion.  The heart revealed a normal sinus rhythm.  The 
point of maximal impulse (PMI) was in the fifth intercostal 
space within the midclavicular line, and the heart was not 
enlarged.  A2 was greater than P2, and there were no murmurs 
or thrills.  The diagnoses included the following: (1) 
previous automobile accident associated with multiple 
fractured ribs in the left anterior chest cage and a previous 
hemopneumothorax left chest with residuals of a left 
intercostal neuritis, and (2) chronic rhinitis and three 
small keloid formation in the previous chest tube area.  

In November 2000, the appellant underwent a VA examination.  
At that time, he complained of chronic back pain.  The 
physical examination showed that he walked with a normal gait 
and could stand on his heels and toes without difficulty.  
The appellant's spine was straight and his pelvis and 
shoulders were level.  His posture was normal, but any time 
his neck or lumbosacral spine was palpated, there was 
considerable grimacing and moaning on the appellant's part.  
He had a full range of motion about the cervical and 
lumbosacral spine.  His straight leg raising test and Patrick 
test were normal, and his reflexes, sensation, and 
circulation were intact throughout both the upper and lower 
extremities.  The diagnosis was of pain in the lumbosacral 
spine, with no objective findings on clinical examination.  
The examining physician stated that there was no evidence 
that pain, weakened movement, fatigue, or loss of 
coordination caused the appellant any restriction of motion 
in the lumbar area.  X-rays of the lumbosacral spine were 
negative.  

On November 15, 2000, the appellant underwent pulmonary 
function testing.  At that time, the testing showed that an 
FEV-1, pre-bronchodilator, measured 88 percent of predicted 
value, and an FEV-1/FVC, pre-bronchodilator, measured 107 
percent of predicted value.  In addition, the testing 
reflected that an FEV-1, post-bronchodilator, measured 61 
percent of predicted value, and an FEV-1/FVC, post-
bronchodilator, measured 82 percent of predicted value.  The 
examining physician noted that possible early obstructive 
pulmonary impairment was suggested by the reduced forced 
expiratory flow (FEF) 25/75 rate, with a normal FVC and FEV-
1.  According to the examiner, that finding could be due to a 
mild degree of small airway disease and/or the earliest 
states of emphysema.  He noted that bronchodilator therapy 
was administered followed by repeat spirometric testing.  The 
examiner stated that the FEV-1 and FEF 25-75 were 
significantly decreased indicating the possibility of sub-
optimal patient effort and/or an adverse reaction to 
continued bronchodilator therapy.   

In a June 2001 rating action, the RO increased the rating for 
the appellant's service-connected residuals of fractured left 
ribs, 7, 8, and 9, from 10 percent to 30 percent disabling 
under Diagnostic Code 6603-6844, effective from November 15, 
2000.  At that time, the RO noted that although the FEV-1/FVC 
warranted an evaluation of 10 percent, the FEV-1 warranted an 
evaluation of 30 percent, and as such, a 30 percent disabling 
rating was granted.


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, in regard to 
the appellant's claims for an increased (compensable) rating 
for scars, entitlement to an evaluation in excess of 10 
percent for the residuals of fractured left ribs, 7, 8, and 
9, prior to November 15, 2000, and entitlement to an 
evaluation in excess of 30 percent for the residuals of 
fractured left ribs, 7, 8, and 9, from and after November 15, 
2000, the evidence of record shows that the appellant 
underwent VA examinations in March 1995, March 1998, April 
1998, and November 2000 for his scars and residuals of 
fractured left ribs.  Thus, in light of the above, the Board 
concludes that the appellant has had VA examinations 
pertinent to his service-connected scars and service-
connected residuals of fractured left ribs, 7, 8, and 9, and 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claims.  The appellant and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


III.  Analysis

A.  Entitlement to (1) an increased 
(compensable) rating for scars, status 
post aspiration tube insertions for a 
collapsed lung, residual of a chest 
injury, (2) entitlement to an evaluation 
in excess of 10 percent for the residuals 
of fractured left ribs, 7, 8, and 9, 
prior to November 15, 2000, and (3) 
entitlement to an evaluation in excess of 
30 percent for the residuals of fractured 
left ribs, 7, 8, and 9, from and after 
November 15, 2000.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

As previously indicated, the appellant's service-connected 
scars, status post aspiration tube insertions for a collapsed 
lung, have been rated under Diagnostic Code 7805.  Under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001), scars are to be 
rated on the limitation of function of the part affected. The 
Board notes that the appellant's service- connected scars may 
also be rated under two other Diagnostic Codes.  Diagnostic 
Code 7803 provides a 10 percent evaluation for scars that are 
poorly nourished with repeated ulceration.  Diagnostic Code 
7804 provides a 10 percent evaluation for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).

In regard to the appellant's service-connected residuals of 
fractured left ribs, 7, 8, and 9, the Board notes that 
effective October 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating diseases 
of the trachea and bronchi.  61 Fed. Reg. 46720 (Sept. 5, 
1996) (codified at 38 C.F.R. § 4.97).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the appellant.  
In applying the criteria most favorable to the appellant, the 
new criteria will only apply for the period from and after 
October 7, 1996.  See VAOPGCPREC 3-2000.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
Initially, the RO evaluated the appellant's residuals of 
fractured left ribs by analogy under Diagnostic Code 5297, 
which pertains to removal of ribs.  That code provides for a 
10 percent rating for removal of one rib or resection of two 
or more ribs without regeneration; a 20 percent rating 
requires removal of two ribs; a 30 percent rating requires 
removal of three or four ribs; and a 40 percent rating 
requires removal of five or six ribs.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2001).

Subsequently, the RO evaluated the appellant's residuals of 
fractured left ribs by analogy to pulmonary emphysema under 
Diagnostic Code 6603.  Under the old Schedule, pulmonary 
emphysema was evaluated as follows: 10 percent if mild with 
evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion; 30 
percent if moderate with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface; PFT consistent with findings of moderate 
emphysema; 60 percent if severe with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by PFT with marked impairment of health; and 
100 percent if pronounced, intractable, and totally 
incapacitating, with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest X-rays and PFT.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).

Under the current Schedule, pulmonary emphysema is evaluated 
as follows: a 10 percent evaluation in cases of FEV-1 of 71 
to 80 percent of predicted value, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO(SB) of 66 to 80 percent of predicted value.  
A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent of predicted value, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO(SB) of 56 to 65 percent of predicted value.  
A 60 percent evaluation is in order for FEV-1 of 40 to 55 
percent of predicted value, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO(SB) of 40 to 55 percent of predicted value, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6604 (effective Oct. 7, 1996).

The RO has most recently rated the appellant's service-
connected residuals of fractured left ribs under Diagnostic 
Codes 6603-6844.  Post-surgical residuals (lobectomy, 
pneumonectomy, etc.) are evaluated under Diagnostic Code 
6844, as restrictive lung disease.  The criteria for rating 
restrictive lung disease (Diagnostic Codes 6840 through 6845) 
are as follows:

10 percent: FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted;

30 percent: FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted;

60 percent: FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit);

100 percent: FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy;

38 C.F.R. Part 4, including § 4.31 and Codes 6840-6845, 
effective October 7, 1996.

As previously stated, in an April 1991 rating action, service 
connection was established for residuals of fractured left 
ribs, 7, 8, and 9, with a zero percent disabling rating 
effective from October 27, 1990.  In the same rating action, 
service connection was also established for scars, status 
post aspiration tube insertions for a collapsed lung, with a 
zero percent disabling rating effective from October 27, 
1990.  However, in a March 1996 rating action, the RO 
increased the rating for the appellant's service-connected 
residuals of fractured left ribs, from zero percent to 10 
percent disabling, effective from October 27, 1990.  In 
addition, in a June 2001 rating action, the RO increased the 
rating for the residuals of fractured left ribs from 10 
percent to 30 percent disabling, effective from November 15, 
2000.  As the appellant took issue with the initial ratings 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  
Thus, the Board must evaluate the relevant evidence since 
October 1990.  


Scars, status post aspiration tube 
insertions for a collapsed lung, residual 
of a chest injury

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that he 
experiences because of his service-connected scars. According 
to the appellant, his scars itch and ache.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the appellant's March 1998 VA joints examination, the 
examining physician noted that the appellant had scars in the 
left axillary line.  The examiner stated that those scars 
were secondary to fractured ribs and insertion of aspiration 
tubes.  According to the examiner, the scars were soft, 
mobile, nonadherent, and nontender.  In addition, in the 
appellant's November 2000 VA examination, it was noted that 
the appellant had two horizontal scars which were parallel to 
each other in the left anterior chest cage area and which had 
small keloids in them.  The diagnosis was of three small 
keloid formation in the previous chest tube area.  Therefore, 
in light of the above, since there is no evidence of 
functional impairment due to the scars, a compensable 
evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Accordingly, the zero percent disabling 
evaluation is confirmed.  Id.  The Board notes that 
Diagnostic Codes 7803 and 7804 are not for application since 
there is no indication of poor scar nourishment or of 
repeated ulceration, and there is also no indication of a 
superficial scar that is tender and painful on objective 
demonstration.

The Board has also considered the provisions of Fenderson 
pertaining to staged ratings.  However, staged ratings are 
not warranted in this case.  As previously stated, the 
appellant's service-connected scars, status post aspiration 
tube insertions for a collapsed lung, residual of a chest 
injury, have been rated as zero percent disabling, effective 
from October 27, 1990.  There is no period during which the 
criteria for a compensable rating have been satisfied.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to an increased (compensable) rating for scars, 
status post aspiration tube insertions for a collapsed lung, 
residual of a chest injury. 



Residuals of fractured left ribs, 7, 8, and 9

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that he 
experiences because of his service-connected residuals of 
fractured left ribs.  According to the appellant, because of 
his service-connected residuals of fractured left ribs, he 
suffers from fatigue and some shortness of breath, and does 
not engage in physical activity.  He states that he also has 
chest pain.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  

In the present case, the Board is of the opinion that an 
increased evaluation for the appellant's residuals of 
fractured left ribs is not warranted under either the "old" 
and "new" disability criteria.  In regard to the "old" 
disability criteria, in March 1995, the appellant underwent a 
VA pulmonary examination.  At that time, it was noted that 
pulmonary function tests which were performed in February 
1995 revealed a mild ventilatory defect with no airflow 
limitation.  Thus, in light of the appellant's March 1995 VA 
examination, the RO, in a March 1996 rating action, increased 
the rating for the appellant's service-connected residuals of 
fractured left ribs, from zero percent to 10 percent 
disabling under Diagnostic Code 6699-6603, effective from 
October 27, 1990.  The RO stated that the recent pulmonary 
function tests showed that the appellant had a mild 
ventilatory defect which was secondary to the service-
connected rib fractures and hemopneumothorax.  However, the 
Board notes that at the time of the March 1996 rating action, 
an evaluation in excess of 10 percent was not warranted 
because there was no evidence of record showing moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on level surface, and PFT consistent with findings of 
moderate emphysema.   

A VA respiratory diseases examination was conducted in March 
1998.  Following the physical examination and a review of the 
appellant's pulmonary function tests, the examiner diagnosed 
the appellant with restrictive lung disease with normal 
diffusion capacity consistent with "chest-bellous disease."  
In addition, in the appellant's April 1998 VA respiratory 
diseases examination, in regard to an impression, the 
examiner noted that the appellant's pulmonary function tests 
were suggestive of upper airway obstruction with no anatomic 
obstruction visible to fiberoptic examination.  According to 
the examiner, it was possible that there was a physiological 
component to the upper airway obstruction which was not 
identifiable in the present examination.  An x-ray of the 
appellant's chest was interpreted as showing no active 
disease.  The Board further notes that in the appellant's VA 
respiratory diseases examination, dated on November 15, 2000, 
his blood pressure was 140/90 and his pulse was 80 per minute 
and regular.  Respirations were 16 per minute and regular.  
The appellant tended to have a diminished expansion of the 
left chest cage when he tried to breathe.  However, the lung 
fields were clear to auscultation and percussion, and the 
heart revealed a normal sinus rhythm and was not enlarged.  
Moreover, the Board observes that the appellant's November 
2000 pulmonary function tests were interpreted as showing 
possible early obstructive pulmonary impairment, suggested by 
the reduced FEF 25-75 rate, with a normal FVC and FEV-1.  
According to the examiner, that finding was possibly due to a 
mild degree of small airway disease and/or the earliest 
states of emphysema.  The examiner further noted that 
following additional bronchodilator therapy and subsequent 
repeat spirometric testing, the FEV-1 and FEF 25-75 were 
significantly decreased indicating the possibility of sub-
optimal patient effort and/or an adverse reaction to 
continued bronchodilator therapy.  Thus, in a June 2001 
rating action, the RO increased the rating for the 
appellant's service-connected residuals of fractured left 
ribs from 10 percent to 30 percent disabling, effective from 
November 15, 200, the date of the appellant's VA examination.  

In light of the above, it is the Board's determination that 
prior to November 15, 2000, the evidence of record does not 
show moderate pulmonary emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface, and PFT consistent with 
findings of moderate emphysema.  Thus, it is the Board's 
determination that under the "old" diagnostic criteria, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the residuals of fractured left 
ribs, 7, 8, and 9, prior to November 15, 2000.  In addition, 
from and after November 15, 2000, the evidence of record does 
not show severe pulmonary emphysema with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, and ventilatory impairment of 
severe degree confirmed by PFT with marked impairment of 
health.  Therefore, the Board concludes that under the 
"old" diagnostic criteria, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the residuals of fractured left ribs, 7, 8, and 9, from and 
after November 15, 2000. 

In regard to the "new" diagnostic criteria, as previously 
stated, the new criteria will only apply for the period from 
and after October 7, 1996.  In this regard, in the 
appellant's March 1998 VA examination, pulmonary function 
testing showed that an FEV-1, pre-Rx, measured 73 percent of 
predicted value, an FEV-1/FVC, pre-Rx, measured 88 percent of 
predicted value, and an DLCO, pre-Rx, measured 88 percent of 
predicted value.  In addition, in the appellant's VA 
examination, dated November 15, 2000, pulmonary function 
tests showed that an FEV-1, pre-bronchodilator, measured 88 
percent of predicted value, and an FEV-1/FVC, pre-
bronchodilator, measured 107 percent of predicted value.  
Moreover, the tests also reflected that an FEV-1, post-
bronchodilator, measured 61 percent of predicted value, and 
an FEV-1/FVC, post-bronchodilator, measured 82 percent of 
predicted value.  Thus, as previously stated, in a June 2001 
rating action, the RO increased the rating for the 
appellant's service-connected residuals of fractured left 
ribs from 10 percent to 30 percent disabling, under 
Diagnostic Code 6603-6844, effective from November 15, 2000, 
the date of the appellant's VA examination.  The RO noted 
that although the FEV-1/FVC warranted an evaluation of 10 
percent, the FEV-1 warranted an evaluation of 30 percent, and 
as such, a 30 percent disabling rating was granted.  

With respect to the "new" diagnostic criteria, the 
aforementioned medical evidence does not show that between 
October 7, 1996 and November 14, 2000, the appellant's 
residuals of fractured left ribs resulted in an FEV-1 of 56 
to 70 percent of predicted value, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO(SB) of 56 to 65 percent of predicted value.  
Thus, the Board concludes that under the "new" diagnostic 
criteria, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the residuals of 
fractured left ribs, between October 7, 1996 and November 14, 
2000.  In addition, the evidence of record also does not show 
that from and after November 15, 2000, the appellant's 
residuals of fractured left ribs resulted in an FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Therefore, in light of the above, 
it is the Board's determination that under the "new" 
diagnostic criteria, the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
residuals of fractured left ribs, 7, 8, and 9, from and after 
November 15, 2000.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. at 589.  The Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the residuals of fractured left ribs, 7, 8, 
and 9, prior to November 15, 2000.  In addition, the Board 
further finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent 
for the residuals of fractured left ribs, 7, 8, and 9, from 
and after November 15, 2000.  


B.  Entitlement to an effective date 
earlier than March 30, 1998, for 
assignment of an evaluation of 40 percent 
for herniated disc at L4-5 with 
radiculitis, left lower extremity, with 
degenerative changes at L4-5 and L5-S1, 
status post motor vehicle accident.    

In the instant case, the appellant contends, in substance, 
that he is entitled to an effective date earlier than March 
30, 1998, for assignment of an evaluation of 40 percent for 
herniated disc at L4-5 with radiculitis, left lower 
extremity, with degenerative changes at L4-5 and L5-S1, 
status post motor vehicle accident.  The appellant contends 
that he has suffered from chronic back pain ever since his 
automobile accident in August 1989.  

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2001).  The effective date of an evaluation and award 
of compensation based on direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2001).  The effective date of an 
increase in disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2001); See also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.

(c) When a claim has been filed which meets the requirements 
of 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2001).

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increased rating is effective from the date of claim.  If 
the increased occurred after the date of claim, the effective 
date of the increased rating is the date that an actual 
increase in disability is shown.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. 
App. 125 (1997); VAOPGCPREC 12-98.   

The appellant's service-connected back disability has been 
rated under Diagnostic Codes 5293 and 5295.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 60 evaluation is the maximum 
evaluation under this diagnostic code, requiring a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome evidenced by 
recurring attacks with intermittent relief.  A 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces.  A 40 percent rating is also warranted if only some 
of these manifestations are present with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

The Board further notes that arthritis is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2001).

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides that 
moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) considered the 
question of functional loss as it relates to the adequacy of 
assigned disability ratings.  The Court held that it is not 
enough for an examiner to state a range of motion.  Rather, 
38 C.F.R. § 4.40 requires consideration of factors such as 
lack of normal endurance, functional loss due to pain, and 
pain on use; specifically limitation of motion due to pain on 
use including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10.

A September 1990 MRI of the appellant's lumbar spine was 
interpreted as showing a small, insignificant disk bulge at 
the L4-5 level and degenerative disc changes at the L4-5 and 
L5-S1 levels.  In addition, in the appellant's March 1991 VA 
examination, he was diagnosed with chronic low back syndrome.  
X-rays of the appellant's lumbosacral spine were negative.  
The Board further notes that a July 1993 MRI of the 
appellant's lumbosacral spine was interpreted as showing a 
L4-5 annular bulge, with minimal sac deformity, without root 
impingement.  In addition, in the appellant's January 1997 VA 
examination, the appellant had only 40 degrees of flexion, 20 
degrees of right and left rotation, and 20 degrees of right 
and left bending.  He had to use his hands and walk up his 
thighs in order to straighten up after bending at the lower 
back.  Straight leg raising test was negative and there was 
no atrophy in the lower extremities.  Moreover, he had no 
postural abnormalities or fixed deformities.  The musculature 
of his back appeared to be normal, but there was paralumbar 
spasm.  The diagnosis was of a herniated disc at L4-5, with 
radiculitis of the left lower extremity.  

As previously stated, in a February 1997 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for herniated disc at L4-5 with radiculitis, left 
lower extremity, and degenerative changes at L4-5 and L5-S1.  
At that time, the RO assigned a 20 percent disabling rating 
under Diagnostic Code 5299-5295, effective from October 27, 
1990, the day following the appellant's separation, for the 
appellant's back disability.  

In November 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested a 
re-evaluation of his "service-connected conditions."  
Subsequently, on March 30, 1998, he underwent a VA joints 
examination.  At that time, the physical examination showed 
no reflex, sensory, or motor deficits in the lower 
extremities.  He had good heel and toe rising with no 
weaknesses in the lower extremities.  In addition, straight 
leg raising test was negative.  Moreover, on attempting to 
bend, he had to support his back by putting his hands to his 
sides and then he was only able to bend 35 degrees.  He had 
20 degrees of right and left bending, and 15 degrees of 
extension.  There was tenderness and spasm in the paralumbar 
area.  X-rays of the appellant's lumbosacral spine were 
interpreted of showing narrowing at the L5-S1 disc space.  
The diagnosis was of chronic moderately severe lumbar 
myositis secondary to underlying degenerative disc disease at 
L5-S1.

In a January 2000 rating action, the RO increased the 
appellant's rating for his service-connected herniated disc 
at L4-5, with radiculitis, left lower extremity, with 
degenerative changes at L4-5 and L5-S1, from 20 percent to 40 
percent disabling under Diagnostic Code 5295-5293, effective 
from March 30, 1998, the date of the appellant's VA 
examination and earliest evidence of record of an increase in 
severity.  At that time, it was the RO's determination that 
in light of the appellant's March 1998 VA examination showing 
chronic moderately severe lumbar myositis, secondary to 
underlying degenerative disc disease at L5-S1, that 
evaluation for the appellant's back disability under 
Diagnostic Code 5293, versus the previously assigned 
diagnostic code of 5295, was a better evaluation of the 
appellant's overall symptomatology.

In light of the above, it is the Board's determination that 
the earliest date upon which it is factually ascertainable 
that the appellant's service-connected back disability 
satisfied the criteria for a 40 percent disability evaluation 
is March 30, 1998, the day of the appellant's VA examination.  
The Board notes that at the time of the appellant's VA 
examination, dated March 30, 1998, he was diagnosed with 
chronic moderately severe lumbar myositis secondary to 
underlying degenerative disc disease at L5-S1, which the RO 
subsequently determined warranted a 40 percent evaluation 
under Diagnostic Code 5293.  The Board observes that prior to 
March 30, 1998, there is no evidence of severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief, which would warrant an evaluation of 40 
percent under Diagnostic Code 5293.  In addition, prior to 
March 30, 1998, there is also no evidence of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion, which would warrant an 
evaluation of 40 percent under Diagnostic Code 5295.

In light of the above, it is the Board's determination that 
the proper effective date for the grant of the 40 percent 
rating for the appellant's service-connected back disability 
is March 30, 1998.  The Board recognizes that the appellant 
filed a claim for an increased rating in November 1997.  
However, there is no evidence of record that the increase in 
severity of the appellant's service-connected back disability 
occurred within one year prior to the appellant's claim for 
an increased rating.  Instead, the evidence of record shows 
that it was factually ascertainable that there was an 
increase in severity of the appellant's back disability 
approximately four months after he filed a claim for an 
increased rating.  Therefore, as such, when the increase 
occurs after the date of claim, the effective date of the 
increased rating is the date that an actual increase in 
disability is shown, which in this case is March  30, 1998.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  
Accordingly, in light of the above, it is the Board's 
determination that an effective date earlier than March 30, 
1998, for a 40 percent disability rating for herniated disc 
at L4-5 with radiculitis, left lower extremity, with 
degenerative changes at L4-5 and L5-S1, status post motor 
vehicle accident, is not warranted. 







ORDER

Entitlement to an increased (compensable) rating for scars, 
status post aspiration tube insertions for a collapsed lung, 
residual of a chest injury, is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of fractured left ribs, 7, 8, and 9, prior to 
November 15, 2000, is denied.  

Entitlement to an evaluation in excess of 30 percent for the 
residuals of fractured left ribs, 7, 8, and 9, from and after 
November 15, 2000, is denied.  

Entitlement to an effective date earlier than March 30, 1998, 
for assignment of an evaluation of 40 percent for herniated 
disc at L4-5 with radiculitis, left lower extremity, with 
degenerative changes at L4-5 and L5-S1, status post motor 
vehicle accident, is denied.  


REMAND

In an April 1991 rating action, the RO denied the appellant's 
claims for the following: (1) entitlement to service 
connection for traumatic epicondylitis of the right elbow, 
(2) entitlement to service connection for ulnar nerve 
entrapment at elbow, secondary to traumatic epicondylitis, 
claimed as a right hand injury, and (3) entitlement to 
service connection for chronic myositis of the cervical 
spine.  The appellant subsequently appealed, and in the 
course of the appellate development, in January 2000, service 
connection for the above disabilities was granted.  That 
decision constituted a complete grant of benefits sought on 
appeal, i.e., service connection.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997). 

The Board notes that at the time of the January 2000 rating 
action, the RO assigned a 10 percent disabling rating under 
Diagnostic Code 5024, effective from October 27, 1990, for 
the appellant's traumatic epicondylitis of the right elbow, 
and a 10 percent disabling rating under Diagnostic Code 8516, 
effective from October 27, 1990, for the appellant's ulnar 
nerve entrapment at elbow, claimed as a right hand injury.  
In addition, the RO also assigned a 20 percent disabling 
rating under Diagnostic Codes 5021-5290 for the appellant's 
chronic myositis of the cervical spine, effective from 
October 27, 1990.  

In July 2000, the appellant submitted his substantive appeal 
(VA Form 9) in regard to his claim for entitlement to an 
effective date earlier than March 30, 1998, for assignment of 
an evaluation of 40 percent for herniated disc at L4-5 with 
radiculitis. At that time, he also stated, in essence, that 
he disagreed with the ratings assigned for his service-
connected elbow disability, right hand disability, and 
cervical spine disability.  

The Board accepts the July 2000 VA Form 9 as a notice of 
disagreement (NOD), with the respect to the ratings assigned 
for the appellant's service-connected ulnar nerve entrapment 
at elbow, claimed as a right hand injury, right elbow, and 
cervical spine disabilities, pursuant to 38 C.F.R. § 20.201 
(2001).  See Grantham v. Brown, 114 F. 3d 1156, 1158-59 
(Fed.Cir. 1997).  However, the RO has not issued the 
appellant a statement of the case (SOC) with respect to these 
issues.  Under these circumstances, the Board must remand 
these claims to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following:

1.  The RO should issue the appellant a 
statement of the case, containing all 
applicable laws and regulations, with 
respect to the following claims: (1) 
entitlement to an evaluation in excess of 
10 percent for traumatic epicondylitis of 
the right elbow, (2) entitlement to an 
evaluation in excess of 10 percent for 
ulnar nerve entrapment at elbow, 
secondary to traumatic epicondylitis, 
claimed as a right hand injury, and (3) 
entitlement to an evaluation in excess of 
20 percent for chronic myositis of the 
cervical spine.  The appellant should be 
advised of the time period in which to 
perfect his appeal as to these issues.  

2.  The appellant is hereby reminded that 
the Board will have jurisdiction to 
review the above claims only if he files 
his substantive appeal in a timely 
manner.   

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



